DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 10, 2021 has been entered. Claims 1, 3-7, 9-13, 15-17, 21, 23-25, and 28-29 are pending in the application. 
Claim Objections
Claim 28 is objected to because of the following informalities:  
 Claim 28: On line 1, “the flow rate selector” should recite “the flow.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-13, 15-17, 23-24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites limitations directed to the embodiment of Figure 12. It is unclear how the inlet tube and flow rate selection mechanism can be parallel to one another while also being positioned on sides of the enclosure that are neither opposite or part of the same side. As seen in Figure 12 and described on page 12, lines 14-24 of the instant specification, the inlet tube and flow rate selection mechanism are perpendicular.
Claim 11 recites the limitation “the tapered distal end of the seat” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a tapered distal end of the seat”.
shaft threaded portion”.
Claims 13, 15-17, 23-24 are rejected as depending from rejected claim 11. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1 which is directed to a different embodiment, thus the limitations in claim 7 do not further limit the embodiment described in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 21, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 4300552) in view of Gordon (US 4332369).
Regarding claim 1, Cannon discloses a flow selector (device of Fig 8) for selectively controlling a flow rate of a medicinal fluid (Col 1, lines 9-14), the flow selector comprising: an inlet tube (See annotated Fig 9 below); an outlet tube (See annotated Fig 9 below); a cross tube (112, Fig 7; Merriam-Webster defines a tube as a “hollow cylindrical structure” and thus as best seen in Fig 7, the passage 112 can be considered a tube) extending from the inlet tube to the outlet tube (Col 7, lines 21-24); a flow rate selection mechanism (110, 130, 132, Fig 8), the flow rate selection mechanism including: a shaft (130, 132, Fig 8) having a distal end (end of shaft comprising diaphragm 130, Fig 8) and a proximal end (end of shaft comprising knob 40 as seen in similar embodiment of Fig 3), and a seat (110, Fig 8) that 
Cannon is silent regarding the inlet tube, outlet tube, and cross tube have the same inner diameter.
Gordon teaches a flow selector (10, Fig 1) for selectively controlling a flow rate of a medical fluid (Col 1, lines 6-11), the flow selector comprising an inlet tube (40, Fig 2); and outlet tube (41, Fig 2); a cross tube (13, Fig 2) extending from the inlet tube to the outlet tube (See Fig 2); and a flow rate selection mechanism (19, 21, 23, 24, Fig 2) wherein the inlet tube, outlet tube, and cross tube have the same inner diameter (See Fig 2).


    PNG
    media_image1.png
    246
    618
    media_image1.png
    Greyscale

Regarding claim 4, the modified invention of Cannon and Gordon discloses the enclosure comprises an outer surface defining a first side and a second side, the second side being opposite the first side, and wherein the first side defines the inlet opening and the shaft opening and the second side defines the outlet opening (See the annotated Fig 9 of Cannon above).
Regarding claim 9, the modified invention of Cannon and Gordon discloses the proximal end of the shaft (132, Fig 8 -Cannon) comprises a control knob (See knob 40 in the embodiment of Fig 3; the embodiments of Fig 3 and 8 are identical except for the construction of the button 110; Col 7, lines 16-21 -Cannon).
Regarding claim 21, the modified invention of Cannon and Gordon discloses a housing (50, Fig 5 -Cannon), wherein the enclosure is positioned within the housing (Col 6, lines 8-18 -Cannon).
Regarding claim 25, the modified invention of Cannon and Gordon discloses the cross tube (112, Fig 9) extends in a direction transverse to a longitudinal axis of both the inlet and the outlet tubes (See annotated Fig 9 of Cannon above).
.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 4300552) in view of Gordon (US 4332369).
Regarding claim 1, Cannon discloses a flow selector for selectively controlling a flow rate of a medicinal fluid (Col 1, lines 9-14), the flow selector comprising: an inlet tube (See annotated Fig 9 below); an outlet tube (See annotated Fig 9 below); a cross tube (112, Fig 7; Merriam-Webster defines a tube as a “hollow cylindrical structure” and thus as best seen in Fig 7, the passage 112 can be considered a tube) extending from the inlet tube to the outlet tube (Col 7, lines 21-24); a flow rate selection mechanism (110, 130, 132, Fig 8), the flow rate selection mechanism including: a shaft (130, 132, Fig 8) having a distal end (end of shaft comprising diaphragm 130, Fig 8) and a proximal end (end of shaft comprising knob 40 as seen in similar embodiment of Fig 3), and a seat (110, Fig 8) that receives the distal end of the shaft, the seat comprising a recess (126, Fig 8), wherein the recess is in fluid communication with the cross tube to permit an ingress of the medicinal fluid from the inlet tube into the recess and an egress of the medicinal fluid from the recess to the outlet tube (Col 7, lines 39-46), and wherein the shaft is configured to rotate such that the shaft moves along an axial direction into and out of the recess to control the flow rate of the medicinal fluid to the outlet tube to the selected flow rate by adjusting an available volume of the recess (Col 5, lines 39-50; Col 7, lines 39-46); and an enclosure (22, Fig 3) for holding the inlet tube, the outlet tube, the cross tube, and the flow rate 
Cannon is silent regarding the inlet tube, outlet tube, and cross tube have the same inner diameter.
Gordon teaches a flow selector (10, Fig 1) for selectively controlling a flow rate of a medical fluid (Col 1, lines 6-11), the flow selector comprising an inlet tube (40, Fig 2); and outlet tube (41, Fig 2); a cross tube (13, Fig 2) extending from the inlet tube to the outlet tube (See Fig 2); and a flow rate selection mechanism (19, 21, 23, 24, Fig 2) wherein the inlet tube, outlet tube, and cross tube have the same inner diameter (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet, outlet and cross tubes disclosed by Cannon to have inner diameters that are the same in order to have a flow selector that is inexpensive and accurate (Col 2, lines 3-5).

    PNG
    media_image2.png
    255
    621
    media_image2.png
    Greyscale


Regarding claim 5, the modified invention of Cannon and Gordon discloses the enclosure comprises an outer surface defining a first side and a second side, the second side being opposite the first side, and wherein the first side defines the inlet opening and the second side defines the outlet opening and the shaft opening (See the annotated Fig 9 of Cannon above).
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 4300552) in view of Gordon (US 4332369).
Regarding claim 1, Cannon discloses a flow selector for selectively controlling a flow rate of a medicinal fluid (Col 1, lines 9-14), the flow selector comprising: an inlet tube (See annotated Fig 9 below); an outlet tube (See annotated Fig 9 below); a cross tube (112, Fig 7; Merriam-Webster defines a tube as a “hollow cylindrical structure” and thus as best seen in Fig 7, the passage 112 can be considered a tube) extending from the inlet tube to the outlet tube (Col 7, lines 21-24); a flow rate selection mechanism (110, 130, 132, Fig 8), the flow rate selection mechanism including: a shaft (130, 132, Fig 8) having a distal end (end of shaft comprising diaphragm 130, Fig 8) and a proximal end (end of shaft comprising knob 40 as seen in similar embodiment of Fig 3), and a seat (110, Fig 8) that receives the distal end of the shaft, the seat comprising a recess (126, Fig 8), wherein the recess is in fluid communication with the cross tube to permit an ingress of the medicinal fluid from the inlet tube into 
Cannon is silent regarding the inlet tube, outlet tube, and cross tube have the same inner diameter.
Gordon teaches a flow selector (10, Fig 1) for selectively controlling a flow rate of a medical fluid (Col 1, lines 6-11), the flow selector comprising an inlet tube (40, Fig 2); and outlet tube (41, Fig 2); a cross tube (13, Fig 2) extending from the inlet tube to the outlet tube (See Fig 2); and a flow rate selection mechanism (19, 21, 23, 24, Fig 2) wherein the inlet tube, outlet tube, and cross tube have the same inner diameter (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet, outlet and cross tubes disclosed by Cannon to have inner 

    PNG
    media_image3.png
    263
    621
    media_image3.png
    Greyscale

Regarding claim 6, the modified invention of Cannon and Gordon discloses the enclosure comprises an outer surface defining a first side and a second side, the second side being opposite the first side, and wherein the first side defines the inlet opening and the outlet opening and the second side defines the shaft opening (See the annotated Fig 9 of Cannon above).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 4300552) in view of Gordon (US 4332369).
Regarding claim 1, Cannon discloses a flow selector for selectively controlling a flow rate of a medicinal fluid (Col 1, lines 9-14), the flow selector comprising: an inlet tube (See annotated Fig 9 below); an outlet tube (See annotated Fig 9 below); a cross tube (112, Fig 7; Merriam-Webster defines a tube as a “hollow cylindrical structure” and thus as best seen in Fig 7, the passage 112 can be considered a tube) extending from the inlet tube to the outlet tube (Col 7, lines 21-24); a flow rate selection mechanism (110, 130, 132, Fig 8), the flow rate selection mechanism including: a shaft (130, 132, Fig 8) having a distal end (end of shaft comprising diaphragm 130, Fig 8) and a proximal end (end of shaft comprising knob 40 as seen in similar embodiment of Fig 3), and a seat (110, Fig 8) that receives the 
Cannon is silent regarding the inlet tube, outlet tube, and cross tube have the same inner diameter.
Gordon teaches a flow selector (10, Fig 1) for selectively controlling a flow rate of a medical fluid (Col 1, lines 6-11), the flow selector comprising an inlet tube (40, Fig 2); and outlet tube (41, Fig 2); a cross tube (13, Fig 2) extending from the inlet tube to the outlet tube (See Fig 2); and a flow rate selection mechanism (19, 21, 23, 24, Fig 2) wherein the inlet tube, outlet tube, and cross tube have the same inner diameter (See Fig 2).


    PNG
    media_image4.png
    271
    679
    media_image4.png
    Greyscale


Regarding claim 7, the modified invention of Cannon and Gordon discloses the enclosure comprises an outer surface defining a first side, a second side, and a third side, the second side being opposite the first side and the third side being between the first side and the second side, and wherein the first side defines the inlet opening, the second side defines the outlet opening, and the third side defines the shaft opening (See the annotated Fig 9 of Cannon above).
Claims 11, 15, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113).
Regarding claim 11, Marino discloses a flow selector (40, Fig 2) for selectively controlling a flow rate of a medicinal fluid (abstract, lines 21-24), the flow selector comprising: an inlet tube (passageway of 70, Fig 2); an outlet tube (80, Fig 2); a needle valve (42, Fig 1), the needle valve including a shaft (48 and 90, Fig 2) having a distal end (90, Fig 2) and a proximal end (End of shaft 48 comprising knob, see annotated Fig 2 below), and a shaft threaded portion (see annotated Fig 2 below) contiguous with the 
Marino is silent regarding a housing, wherein the enclosure is positioned within the housing, the housing defining a second shaft opening for receiving the shaft of the needle valve such that the shaft 
Bilstad teaches a housing (88, Fig 12), wherein an enclosure (38, Fig 12) is positioned within the housing, the housing comprising an opening (85, Fig 12) for each element that extends from the enclosure (Col 9, lines 24-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector of Marino to include a housing that encloses the enclosure and wherein the inlet tube, outlet tube, and needle valve are arranged to enter the housing through the openings 85 to allow the shaft to extend through the enclosure and housing (the opening 85 would be the second shaft opening) with the proximal end of the shaft disposed outside of the housing as taught by Bilstad in order to have a flow selector that can releasably receive the enclosure and have the tubing in a desired arrangement (Col 9, lines 24-28).

    PNG
    media_image5.png
    697
    332
    media_image5.png
    Greyscale

Regarding claim 15, the modified invention of Marino and Bilstad discloses all of the elements of the invention as discussed above. The modified invention further discloses the shaft (48 and 90, Fig 2 -Marino) of the needle valve comprises a control knob (See annotated Fig 2 above -Marino) for manual control of the flow rate of the fluid by a user of the flow selector (Col 6, lines 15-26).

Regarding claim 29, the modified invention of Marino and Bilstad discloses an outer diameter of the proximal end of the shaft adjacent the shaft threaded portion is greater than an outer diameter of the distal end of the shaft adjacent the shaft threaded portion (the knob on the proximal end of the shaft is larger in diameter than the distal end of the shaft 90 -Marino).
	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113) and further in view Yoon (US 3434694).
Regarding claim 12, the modified invention of Marino and Bilstad discloses all of the elements of the invention as described above. Bellin does not explicitly disclose the shaft of the needle valve comprises indicia for indicating a selected flow rate to a user of the flow selector. 
Yoon teaches a flow selector (51, 52, 10, 20, Fig 4) comprising a flow rate selection mechanism ( 10 and 20, Fig 4) including a shaft (20, Fig 4) having a distal end and a proximal end (See Fig 4), the shaft comprising indicia (40, Fig 4) for indicating a selected flow rate to a user of the flow selector (Para 0065) and wherein the indicia are arranged along the shaft such that the indicia move into and out of the enclosure as the shaft moves along the axial direction with respect to the seat and a portion of the shaft visible to the user indicates the selected flow rate (Para 0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft disclosed by Marino and Bilstad to include indicia that move into and out of the enclosure to indicate a selected flow as taught by Yoon in order for the user to be able to find the flow rate through the flow selector based on the indicia (Para 0065).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113) and further in view of Bellin (US 4589872).
Regarding claim 16, the modified invention of Marino and Bilstad disclose all of the elements of the invention as described above. Marino discloses the enclosure (44, Fig 2) comprises an outer surface defining a first side and a second side, the second side being opposite the first side (See annotated Fig 2 above). However, he does not disclose that the first side defines the inlet opening and the second side defines the outlet opening
Bellin teaches the first side (See annotated Fig 7) defines the inlet opening (opening of 15, Fig 7) and the second side (See annotated Fig 7) defines the outlet opening (opening of 16, Fig 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Marino and Bilstad to have the openings arranged as taught by Vaillancourt since it has been held that rearrangement of parts involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)


    PNG
    media_image6.png
    440
    268
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 3, 10, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph directed to the base claim.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of the claims 3, 10, 23, and 24 could either not be found or was not suggested in the prior art of record. Specifically, it would not have been obvious to modify Gordon to include indicia on the shaft as recited in claim 3 since the shaft 36 is internal to knob 40 and thus indicia would not be visible to perform its function. Further, it would not have been obvious to modify Cannon to be a needle valve since a needle valve wouldn’t function within the device without considerable redesign of Cannon’s device. Lastly, it would not have been obvious to modify Marino to include a cross tube as .
Response to Arguments
	Applicant’s arguments regarding Bellin and Kocanowski not disclosing the amended limitations of claim 1 have been fully considered but are moot in view of the current rejection that utilizes Cannon in view of Gordon to teach the amended claim 1. 
Applicant’s arguments regarding Marino and Bilstad not disclosed a shaft threaded portion that is contiguous with the distal end have been full considered but are not persuasive. As discussed in the rejection of claim 11 above, Marino is now being interpreted to have the shaft threaded portion and recess threaded portion to include the portion between the knob and tapered distal end as illustrated in the annotated Fig. 2 below. Thus the shaft threaded portion and recess threaded portion are contiguous or bordering their respective distal ends.



    PNG
    media_image7.png
    1089
    519
    media_image7.png
    Greyscale
Conclusion
		Applicant’s arguments regarding Yoon not disclosing a series of numbers disposed axially in series on the shaft have been fully considered but is not persuasive. For something to read on “disposed axially in series on a shaft”, it must be disposed along an axis. The language is not specific enough on which axis. Thus, Yoon teaches the numbers disposed along an axis. Additionally, the modified device of Marino, Bilstad, and Yoon would have the numbers disposed longitudinally on the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANTARIUS S DANIEL/Examiner, Art Unit 3783  
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783